Citation Nr: 0108875	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  96-43 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hidradenitis suppurativa.

2.  Entitlement to an effective date earlier than September 
27, 1995 for the award of service connection for dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, her mother and her sister



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating 
decision by the St. Petersburg, Florida RO that granted 
service connection for hidradenitis suppurativa, evaluated as 
10 percent disabling from March 3, 1994.  This matter also 
comes before the Board on appeal from a February 1998 
decision by the St. Petersburg, Florida RO that granted 
service connection for dysthymia, secondary to hidradenitis 
suppurativa.  An effective date of September 27, 1995 was 
assigned for dysthymia.  Also in February 1998, the rating 
for the veteran's hidradenitis suppurativa was increased from 
10 percent to 30 percent, effective March 3, 1994.  
Thereafter, the veteran continued her appeal.

In July 2000, a hearing was held at the St. Petersburg, 
Florida RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran's hidradenitis suppurativa is manifested by 
lesions and residual scars, with periodic and varying 
involvement including areas of the buttocks and left 
shoulder.

2.  An application for service connection for a psychiatric 
disorder was received by the RO from the veteran on March 3, 
1994.

3.  By rating decision dated in December 1994, the RO denied 
entitlement to service connection for a psychiatric disorder.

4.  Additional evidence in support of the veteran's claim for 
service connection was received by the RO on September 27, 
1995.

5.  The RO thereafter awarded service connection for 
dysthymia, secondary to service-connected hidradenitis 
suppurativa, effective September 27, 1995.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the veteran's service-connected hidradenitis 
suppurativa have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806 (1999).

2.  An earlier effective date of March 3, 1994 for the grant 
of service connection for dysthymia is warranted.  38 
U.S.C.A. §§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

 There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Several bills were involved in this process, but the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (2000).  This statute contains, in 
pertinent part, the following new sections, to be codified in 
title 38, United States Code, with respect to the duty to 
assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part of 
the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is 
unable to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken 
by the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably 
certain that such records do not exist or that 
further efforts to obtain those records would be 
futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the claimant's 
active military, naval, or air service that are 
held or maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B)  indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a decision 
on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*****

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____(2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107). 

At this point, it is noted that it appears that the RO has 
attempted to obtain all pertinent evidence identified by the 
veteran and that appropriate notice has been given to the 
veteran via statements of the case and various supplements 
thereto of the evidence necessary to prove her claims.  She 
has participated in a hearing on appeal wherein she was given 
the opportunity to present argument in support of her 
appeals.  In sum, it is apparent that there has been 
compliance with the new law and that a remand at this time 
for the RO to consider the new law would only delay the 
process without providing any additional evidence which could 
change the outcome of the appeals.  Accordingly, the Board 
will proceed on the basis of the evidence now of record.

Hidradenitis Suppurativa

The veteran contends that her service-connected hidradenitis 
suppurativa is more disabling than currently evaluated. 

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski , 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran is currently assigned a rating of 30 percent 
under 38 C.F.R. § 4.118, Diagnostic Code 7806, eczema.  Under 
that code, a noncompensable evaluation is warranted when 
there is slight, if any, exfoliation, exudation, or itching 
on a non-exposed surface or small area.  A 10 percent 
evaluation requires exfoliation, exudation, or itching on an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).

Service medical records note that the veteran was seen with 
abscesses on both buttocks.

A November 1979 treatment record from Athens-Clarke County 
Health Department notes that the veteran was seen with a 
draining cyst just to the left of the rectal area.

In March 1994, the veteran submitted a claim for service 
connection for a skin disorder, characterized as 
abscess/cysts.

A December 1994 VA special skin examination report notes the 
veteran's history of abscess, Staphylococcus infection, acne 
and folliculitis mostly on the left buttock since 1976.  The 
veteran complained that sitting in a chair was painful.  
Examination revealed cystic like lesions widely spread evenly 
on both buttocks in various changes of activity.  There were 
50 or more lesions on each buttock, mostly around the rectal 
area.  In addition, there were about 10 lesions on the 
posterior aspect of the left shoulder.  Examination of the 
lesions revealed that some were cystic and others were 
probably old, as only a pitted area with hypopigmentation of 
the surrounding skin.  None of the lesions were suppurating 
at the time of the examination.  Diagnosis was hidradenitis 
suppurativa.  The examiner noted that this condition was 
chronic with acute exacerbation.  The examiner further noted 
that it appeared to be "resistant or poorly responsive to 
various treatment" and currently seemed "to be spreading to 
an area not mentioned earlier such as the left shoulder."

In December 1994, the RO granted service connection for 
hidradenitis suppurativa, and assigned a 10 percent rating, 
effective in March 1994.  The veteran appealed.

A September 1995 statement from Theodore J. Machler, Jr., 
M.D., the veteran's private physician, notes the veteran's 
history of abscesses on her buttocks since military service.

A February 1996 statement from J. Cedric Thornton, M.D., the 
veteran's private physician, notes that the veteran was being 
followed for chronic folliculitis/hidradenitis suppurativa of 
the buttocks.  Dr. Thornton indicated that the veteran had 
been treated with oral antibiotics, topical antibiotics, 
intralesional corticosteroids and Accutane courses.  He 
stated that the veteran's last Accutane course was in 1992.

A February 1996 VA general medical examination report notes 
the veteran's history of a skin condition, variously 
described as furuncles, abscesses and hidradenitis 
suppurativa, involving the left posterior shoulder and 
buttocks.  The veteran described an episodic flaring of the 
condition, and periodic treatment with antibiotics.  
Examination revealed hyperpigmented scars on the left 
posterior shoulder in an area measuring 7 centimeters in 
area.  No active lesions were noted.  Similar hyperpigmented 
areas were noted on the buttocks and on the left posterior 
hip.  One or two areas were seen peri-anally with a cystic 
component.  The majority of the lesions on the buttocks were 
old, quiescent, hyperpigmented scars.  The examiner noted 
that there was no significant change from the prior 
examination in December 1994.  Diagnoses included 
hidradenitis suppurativa of the left shoulder and buttocks.  

A March 1997 VA Mental Health Clinic report notes the 
veteran's complaints that her skin disorder was flaring up.  
No clinical findings were reported.

In a statement received by the RO in April 1997, the veteran 
indicated that her skin disorder had been basically 
unresponsive to treatment for 20 years.

The veteran testified during an April 1997 personal hearing 
that she had "[d]eep-seated, painful boils on [her] buttocks 
and [her] shoulder."  She stated that the boils on her 
shoulder "start[ed] off [as] little bitty ones" and then 
they grew together until they were "one big mass."  The 
veteran further stated that the boils would erupt and ooze 
"at any time."  The veteran's sister stated that she and 
her mother do not have visitors at their home because they 
"can't seem to get anybody to accept [the veteran] with this 
hideous [skin] condition."

Treatment records from Dr. Glick, the veteran's private 
physician, received by the RO in April 1997 note a diagnosis 
of hidradenitis suppurativa, exacerbated by obesity, stress 
and exposure to Staph.

A May 1997 VA special skin examination report notes the 
veteran's twenty-year history of a chronic skin disease of 
the buttocks and left shoulder.  The veteran also reported a 
recent manifestation of the skin disease on her left breast 
and right ear.  The veteran reported that these lesions 
became painful when infected with Staph, and were difficult 
to treat because they were unresponsive to antibiotics.  
Examination revealed many skin lesions, measuring from 1 to 2 
centimeters, on the left shoulder.  The lesions were 
hyperpigmented, raised and in various stages of healing.  A 
few were crusted.  Similar lesions were noted on the 
buttocks; many of these lesions were erosive.  On the right 
buttock, one furuncle was tender, red, raised and draining.  
Impression was hidradenitis suppurativa with secondary Staph 
infections.

In February 1998, the RO increased the rating for the 
veteran's hidradenitis suppurativa from 10 percent to 30 
percent, effective in March 1994.  Also in February 1998, the 
RO granted service connection for dysthymia, as secondary to 
the veteran's service-connected hidradenitis suppurativa.  
Thereafter, the veteran continued her appeal.

A January 1999 VA special skin examination report notes the 
veteran's longstanding history of hidradenitis.  Upon 
examination, the only lesions noted were some crusting 
lesions around the buttocks and over the posterior aspect of 
the left shoulder.  The examiner stated that the lesions were 
more furunculosis than hidradenitis.  The veteran reported 
that when acute, the lesions were itchy and quite tender.  
The examiner stated that, at the time of the examination, 
there were no active lesions.  Diagnosis was residuals of 
hidradenitis, felt to be furunculosis, involving the buttocks 
and the left posterior shoulder.

A March 1999 VA treatment record notes that the veteran was 
seen with complaints of back pain.  Upon examination, the 
skin was warm and dry.  Multiple scars were noted on the 
buttocks and left shoulder.  The examiner noted that there 
were no active cysts or pustules.

The veteran testified during a July 2000 Travel Board hearing 
that her service-connected skin disorder was prone to flare-
ups.  She described these flare-ups as "very painful."  The 
veteran stated that the longest time she went without a 
flare-up in the past 2 years was 6 or 7 months, when she was 
taking Accutane.  She noted, however, that "you could only 
have two [Accutane treatments] in a lifetime."

After reviewing the record, it is the judgment of the Board 
that the veteran's current evaluation of 30 percent fully 
contemplates the level of disability due to her service-
connected skin disability.  The VA examination in May 1997 
revealed a few crusted lesions on the left shoulder, many 
erosive lesions on the buttocks and one draining lesion on 
the right buttock.  The veteran has complained that when her 
skin disorder is active, the lesions are itchy, tender and 
painful.  However, the evidence of record shows that VA 
examiners in February 1996, January 1999 and March 1999 found 
that the majority of the lesions were old, quiescent, 
hyperpigmented scars.  Specifically, VA examination in 
February 1996 revealed no active lesions on the left shoulder 
and only one or two areas of lesions peri-anally with a 
cystic component.  Examination in January 1999 revealed no 
active lesions, only some crusting lesions around the 
buttocks and over the posterior aspect of the left shoulder.  
Examination in March 1999 revealed multiple scars but no 
active cysts or pustules.  In addition, no examiner has 
described the veteran's service-connected skin disorder, 
located mainly on the buttocks and left shoulder and normally 
covered by clothing, as exceptionally repugnant.  Further, 
while it is recognized that the veteran may undergo periods 
when the skin condition is more active, the currently 
assigned rating already contemplates constant exudation or 
itching.  Thus, this would not provide a basis for a higher 
evaluation.

The veteran has asserted that she manifests anxiety and 
nervousness over her skin disability.  The medical record 
shows treatment for dysthymia, secondary to hidradenitis 
suppurativa.  

As noted above, the veteran was granted service connection 
for dysthymia, secondary to hidradenitis suppurativa, in 
February 1998.  The veteran's dysthymia is rated as 100 
percent disabling under Diagnostic Code 9433.  Because the 
criteria under Code 9433 and the criteria for a 50 percent 
evaluation under Code 7806 involve rating the same 
symptomatology (nervous manifestations), the veteran is not 
entitled to a 50 percent rating under Code 7806 since to do 
so would violate the rule against pyramiding; meaning it 
would result in rating the same disability manifestation 
under different diagnoses.  38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Therefore, under such 
circumstances, it appears that the weight of the evidence is 
against the veteran's claim for a rating in excess of 
30 percent.

Finally, the Board also has considered whether the veteran is 
entitled to a "staged" rating for her service-connected skin 
disorder, as prescribed by in Fenderson.  However, the rating 
described above reflects the greatest degree of disability 
shown by the record; thus, a staged rating is not for 
application.

Earlier Effective Date

The veteran contends, essentially, that she submitted a claim 
for service connection for a psychiatric disorder to the RO 
on March 3, 1994.  Subsequently, service connection for 
dysthymia, secondary to service-connected hidradenitis 
suppurativa, was granted, effective September 27, 1995.  The 
veteran maintains that the effective date for her claim 
should be March 3, 1994, when she first submitted her claim 
to the RO.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) (to 
the same effect).  Otherwise, in cases where the application 
is not filed until more than one year from release of 
service, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
Id.

Historically, the veteran submitted a claim for service 
connection for a psychiatric disorder-to include headaches, 
depression, trouble sleeping and nervousness-to the RO on 
March 3, 1994.  By rating decision dated in December 1994, 
the RO denied entitlement to service connection for a 
psychiatric disorder.  The veteran was notified of this 
decision by letter dated in January 1995.

On September 27, 1995, the RO received additional evidence in 
support of the veteran's claim for service connection.  This 
evidence included a statements from the veteran's 
representative and her private physician, who maintained that 
the veteran's psychiatric disorder was related to her 
service-connected skin disorder.

In February 1998, the RO granted service connection for 
dysthymia, as secondary to the veteran's service-connected 
skin disorder.  The RO assigned September 27, 1995, as the 
effective date for the grant of service connection for 
dysthymia on the basis that this date is the date that the 
veteran submitted her claim for secondary service connection 
under 38 C.F.R. § 3.310.

Through application of the law and regulations described 
above, the RO set September 27, 1995, as the effective date 
for the award of service connection for the veteran's 
dysthymia.  The veteran did not file a claim for service 
connection for dysthymia within one year of her release from 
service.  Hence, by application of 38 C.F.R. § 3.400, an 
effective date set for the grant of service connection could 
be no earlier than the date of receipt of the claim.

An effective date may be established sooner than September 
27, 1995, only if it were shown a claim for dysthymia was 
received at some earlier time.  The veteran submitted a claim 
for service connection for a psychiatric disorder on March 3, 
1994.  She did not specify that she was seeking secondary 
service connection, and the RO denied her claim on the ground 
that the primary condition was not service connected.  The 
Board finds that the statement received from the veteran's 
representative on September 27, 1995 was not a new claim for 
service connection, but rather, further argument on the 
pending claim.  The Board notes that that the veteran filed a 
vague or general claim in March 1994 in that she did not 
specify that she was seeking secondary service connection; 
however, her rights and interests should not be foreclosed by 
the way in which the RO framed the issue under dispute.  See 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998).   Under 38 
C.F.R. § 3.103(a), VA has an obligation to render a decision 
which grants every benefit that can be supported in law while 
protecting the interests of the Government.

Consequently, since the veteran's initial, pending claim of 
service connection for a psychiatric disorder was received by 
the RO on March 3, 1994, the appropriate effective date of 
the award of service connection for this disability is March 
3, 1994.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).


ORDER

Entitlement to a rating in excess of 30 percent for 
hidradenitis suppurativa is denied.

An earlier effective date of March 3, 1994, for the grant of 
service connection for dysthymia is granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

